Exhibit 10.7

EXECUTIVE RETENTION AGREEMENT

THIS EXECUTIVE RETENTION AGREEMENT (this “Agreement”), dated as of the 4 March
2013 (the “Effective Date”), is by and among ORGANISATION ET DEVELOPPEMENT, a
“société par actions simplifiée” duly existing and organized under the laws of
France, with a share capital of € 352,695, having its registered offices at 14,
rue de Prony – 75017 Paris – France, registered with the Corporate register of
Paris under identification number 335 133 872, represented by its President,
Mr. Jeffrey AYERS, duly empowered for the purposes hereof,(the “Company”), and
Catherine Lespine, (the “Executive”).

WHEREAS, the Executive is currently the Group General Manager within the
Company; and

WHEREAS, the Company desires to ensure the Executive’s continued employment with
the Company through March 31, 2014, (the “Retention Date”); and

WHEREAS, in order to help ensure such continued employment, the Company desires
to grant the Executive the Retention Bonus (as defined below) which shall be
payable pursuant to the terms hereof.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Retention Bonus. The Executive shall receive a retention bonus in an amount
of $50,000 (the “Retention Bonus”). The Retention Bonus shall be paid in cash in
United States dollars and will be subject to applicable social security
contributions and income tax.

2. Payment Date. The Retention Bonus will be paid within thirty (30) days of the
Retention Date.

3. Forfeitability of the Retention Bonus. In all cases, to the extent the
Executive voluntarily terminates employment with the Company, for any reason, or
the Executive is terminated by the Company, for any reason, prior to the
Retention Date, the amount due to be paid to the Executive on such Payment Date
shall be forfeited by the Executive.

4. Change in Control. Following a Change in Control, the Retention Bonus will
remain payable on the Payment Date specified in Section – hereof.

 

LOGO [g608289xbrl_ex1052.jpg]

 

Page 1 of 3



--------------------------------------------------------------------------------

A Change in Control is the occurrence of any one or more of the following:

 

  (i) CEC Group ceases to hold, directly or indirectly, the majority of the
voting shares in the Company; or

 

  (ii) the Company is merged, acquired or consolidated and CEC Group does not
hold, directly or indirectly, the majority of the voting shares in the surviving
entity; or

 

  (iii) the sale, transfer or other disposition of all or substantially all of
the business or assets of the Company.

CEC Group means Career Education Corporation, a Delaware corporation, (“CEC US”)
and all the worldwide legal entities in which CEC US has a majority of the
voting rights, whether directly or indirectly.

5. Confidentiality of Agreement. This Agreement and its terms are confidential
and the Executive agrees not to discuss or disclose the existence or terms of
this Agreement to anyone. Notwithstanding the foregoing, the Company and the
Employee may disclose this Agreement and the terms thereof to the extent
required by applicable law or to the extent necessary to ensure its
enforceability.

6. No Alteration of Employment Status. This Agreement does not alter the nature
of the relationship between the Executive and the Company. Neither this
Agreement nor any retention period stated herein in any way constitute a
contract of employment or a promise of a term of employment of any length.

7. Severability. If any provision of this Agreement is construed to be invalid,
illegal or unenforceable, then the remaining provisions hereof shall not be
affected thereby and shall be enforceable without regard thereto.

8. Social security withholding and income tax. The Company will withhold from
any amount payable under this Agreement all applicable social contributions as
must be withheld pursuant to any applicable law or regulation. French income tax
will be paid by the Executive.

9. Inadmissibility. This Agreement, its execution, and its implementation may
not be used as evidence, and will not be admissible, in any proceeding except
one brought by the Executive or the Company claiming a violation of this
Agreement.

10. Entire Agreement. This Agreement contains the entire agreement and
understanding between the Executive and the Company concerning any of the
matters described herein and therein, and except as specifically provided
herein, supersedes any and all prior agreements, discussions, negotiations,
understandings, and proposals of the parties relating to a retention bonus. The
terms of this Agreement cannot be changed except in a later document signed by
the Executive and an authorized officer of the Company.

11. Controlling Law. This Agreement will be governed by the laws of France. Any
dispute relating hereto shall be subject to the exclusive jurisdiction of the
French courts.

 

LOGO [g608289xbrl_ex1052.jpg]

 

Page 2 of 3



--------------------------------------------------------------------------------

The present agreement has been drafted in French and English. In the event of
disagreement in the interpretation of this agreement or discrepancies between
the two version, the French version shall prevail.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above.

 

    ORGANISATION & DEVELOPPEMENT LOGO [g608289xbrl_ex1052.jpg]     LOGO
[g608289xbrl_ex1058.jpg] Catherine Lespine     Jeffrey D. Ayers Director General
    President

 

Page 3 of 3